               Case 1:19-cv-02926-VSB Document 84
                                               81 Filed 08/10/20
                                                        08/07/20 Page 1 of 1

.
          quinn emanuel trial lawyers | new york
          51 Madison Avenue, 22nd Floor, New York, New York 10010-1601 | TEL (212) 849-7000 FAX (212) 849-7100


                                                                                                    WRITER’S DIRECT DIAL NO.
                                                                                                              (212) 849-7115

                                                                                                WRITER’S INTERNET ADDRESS
                                                                                          jonpickhardt@quinnemanuel.com

    August 7, 2020


    VIA ECF
                                                                                        8/10/2020
    Honorable Vernon S. Broderick
                                                                         Document 83 shall remain under seal visible only to the selected
    United States District Court
                                                                         parties.
    Southern District of New York
    40 Foley Square
    New York, NY 10007


    Re:     Preferred Freezer Services, LLC v. Americold Realty Trust, No. 19-cv-2926 (VSB)

    Dear Judge Broderick:

            We represent defendant Americold Realty Trust (“Americold”). Pursuant to Your Honor’s
    Individual Rule 5.B, we respectfully request leave to file Americold’s reply memorandum in support
    of its Motion to Dismiss the Amended Complaint partially under seal. The reason for this request is
    that Americold’s reply memorandum references allegations in the Amended Complaint.

             By virtue of Justice Schecter’s order denying a motion to seal brought by the plaintiff in
    Fenway Polar Representative, LLC v. Americold Realty Trust, much of the information that plaintiff
    Preferred Freezer Services, LLC (“PFS”) seeks to seal in this case has already been made public and
    the rest of that information will be public soon. See ECF No. 77. Nonetheless, Americold makes the
    current request to comply with the Court’s prior orders, which allowed PFS to seal that information
    and required the filing of papers in redacted form. See ECF Nos. 71, 78.

           Pursuant to the Court’s Individual Rule 5.B.iii.a, we have conferred with counsel for PFS,
    whose position is that the information should remain under seal, notwithstanding its current or soon-
    to-be public nature.

    Respectfully submitted,

    /s/ Jonathan E. Pickhardt

    Jonathan E. Pickhardt

    cc:     All counsel (via ECF)
